Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

Claim(s) 1-11, 13-15 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
McMahon et al. 9152182.

Referring to fig. 2 and pars. 22-25, McMahon discloses a computer system that provides a
universal automatic reconfigurable multiprotocol data recorder system that is cross-platform
compatible (including drop-in replacement for legacy data recorders, e.g. L3 communications RM-series
data reorders for platforms such as the F-18). The illustrated embodiment comprises: a computer
module 200 for recording and transmitting data; the computer module further comprising a scalable,
removable memory unit (RMU) 201; physical interfaces 202, 203, 204 provide cross-platform
compatibility for a variety of platforms or computer systems 207, 206, 205. For example, the chassis
shell adapters or physical interfaces 202, 203, 204, may be configured to allow the computer module to
be installed in electronics bays in manned aircraft, 207, 206, unmanned aircraft 206, or any other
platform.

Fig. 2 further illustrates an embodiment of the present invention as a versatile memory recorder
200, 201 for use on a wide variety of military/commercial platforms (e.g. manned 206, 207 and
unmanned airborne platforms 205) that accepts sensor data from a variety of data or source interfaces
(e.g. RS-232, RS-485, MIL-STD-1553, GigE, etc.) and stores this data on a scalable (for example, to several
TB) and reconfigurable removal memory unit (RMU) 201. In this embodiment, the data recorder

removable memory unit 201. The physical interfaces 202, 203, 204, makes the system compatible with a
number of airborne platforms or computer systems 207, 206, 205. Further embodiments are usable in
any number of on-the-move (OTM) and non-OTM platforms, such as aircraft, helicopters, unmanned
aerial vehicles (UAVs), unmanned ground vehicles (UGVs), space platforms, manned ground vehicles,
surface vehicles, submarine platforms, marine platforms, submersibles, sensor platforms, scientific
platforms, or other data generating and recording platforms. The physical interfaces are shown in
further embodiments as being removably coupled via a plurality of fasteners, see fig. 12-A and para. 60
for example.

The above described system further includes a computing module or radio 1500 that includes a
communications interface 1524. Communications interface 1524 might be used to allow software and
data to be transferred between computing module 1500 and external devices. Examples of
communications interface 1524 might include a modem or soft-modem, a network interface (such as an
Ethernet, network interface card, WiMedia, IEEE 802.XX or other interface), a communications port
(such as for example, a USB port, IR port, RS232 port Bluetooth.RTM. interface, or other port), or other
communications interface. Software and data transferred via communications interface 1524 might
typically be carried on signals, which can be electronic, electromagnetic (which includes optical) or other
signals capable of being exchanged by a given communications interface 1524. These signals might be
provided to communications interface 1524 via a channel 1528. This channel 1528 might carry signals
and might be implemented using a wired or wireless communication medium. Some examples of a
channel might include a phone line, a cellular link, an RE link, an optical link, a network interface, a local
or wide area network, and other wired or wireless communications channels.


these devices could and would be used within McMahon’s system as described above. Therefore these
features do not patentably distinguish the claimed invention.

Response to Arguments
In response to the applicant’s arguments, the applicant’s attention is directed to the third paragraph of the above rejection, which existed in the original rejection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644